UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4301


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TITO A. COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:16-cr-00005-JRS-1)


Submitted:   July 27, 2016                 Decided:   August 4, 2016


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Nia
Ayanna Vidal, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Juan D. Mejia, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tito    A.    Coleman   appeals       his   eight-month        sentence       after

pleading guilty to driving a vehicle with a suspended license,

in violation of 18 U.S.C. § 13 (2012), assimilating Va. Code

§ 46.2-878.       Finding no error, we affirm.

     We     review     Coleman’s    sentence      for     both      procedural       and

substantive       reasonableness        “under    a     deferential          abuse-of-

discretion standard.”        Gall v. United States, 552 U.S. 38, 41

(2007).     We must ensure that the sentencing court committed no

significant procedural error, such as failing to consider the

applicable 18 U.S.C. § 3553(a) (2012) sentencing factors or not

adequately explaining the sentence.              Id. at 51.         If there is no

significant procedural error, we then consider the sentence’s

substantive        reasonableness       under      “the       totality        of     the

circumstances, including the extent of any variance from the

[Sentencing] Guidelines range.”            Id.

     Coleman first argues that the magistrate judge procedurally

erred by not sufficiently explaining the sentence.                        However, the

sentencing     transcript        reveals     that       the    magistrate          judge

thoroughly    reviewed     the   § 3553(a)       factors      and   considered       the

defense’s arguments before pronouncing sentence.                      Coleman also

claims that his sentence is substantively unreasonable, but the

magistrate     judge     imposed    a    sentence       within      the     applicable

Guidelines range, and Coleman has not effectively rebutted the

                                         2
presumption     of    reasonableness   we    afford    a    within-Guidelines

sentence.     See United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).

      Accordingly, we affirm the judgment of the district court.

We   dispense   with    oral   argument    because    the   facts   and   legal

contentions     are   adequately   presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3